KENNARD, J., Dissenting.
Under California law, indigent parents seeking to appeal a trial court’s decision adversely affecting their parental rights in a case brought by the state are entitled to court-appointed counsel. The question before the court is this: when the appointed attorney notifies the appellate court that there are no arguable issues, what steps should the court take to ensure that the appealing parent has not been denied the assistance of counsel?
In Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493, 87 S.Ct. 1396] (hereafter sometimes referred to as simply Anders), the United States Supreme Court held that when a court-appointed attorney representing an indigent criminal appellant concludes that there are no meritorious grounds of appeal, counsel should so inform the court and ask leave to withdraw from the case. To ensure that the appellant has not been denied the constitutional right to the assistance of counsel, the request must be accompanied by a brief setting forth the facts of the case, and “referring to anything in the record that arguably might support the appeal.” (Id. at p. 744 [18 L.Ed.2d at p. 498].) Also, a copy of the brief must be provided to the appellant, who must be given the opportunity to raise “any points that he chooses.” (Ibid.) The appellate court must then conduct a “full examination of all the proceedings” to determine “whether the case is wholly frivolous.” (Ibid.)
In today’s decision, the majority holds that the Anders procedures need not be complied with in an appeal by an indigent parent from a judgment that was obtained by the state and adversely affects the custodial rights of the parent or the latter’s status as the child’s parent. Instead, the majority concludes that the appellate court should dismiss the appeal because the appellant is deemed to have “abandoned” it by failing to file a brief raising any claims of error.
I disagree. In my view, the procedure that the high court set forth in Anders v. California, supra, 386 U.S. 738, is reflected in our state’s statutory scheme which, as I noted at the outset, entitles indigent parents appealing a *996judgment adversely affecting their parental rights to a court-appointed attorney acting as an active advocate on their behalf. As discussed below, the majority’s holding has been rejected by almost every other state that has considered the issue.
I
This is a consolidated appeal of two unrelated cases, both arising in Los Angeles County.
In the first case, Gregory C. appealed from a superior court order that terminated Gregory’s parental rights in his daughter, Sade, and denied his request that Sade be placed in the home of Gregory’s mother, instead directing that Sade be placed in the custody of her mother’s aunt. Declaring himself indigent, Gregory asked the Court of Appeal to appoint counsel to pursue his appeal. The court did so. Thereafter, Gregory’s appellate attorney filed a brief. The brief contained merely the following: a statement of the case and a statement of facts; a declaration stating that counsel had thoroughly reviewed the record; and a request that the court examine the record to determine the existence of arguable issues, in accordance with the procedure established in People v. Wende (1979) 25 Cal.3d 436 [158 Cal.Rptr. 839, 600 P.2d 1071] (hereafter sometimes referred to as simply Wende). Counsel did not seek to withdraw from the case, stating she would “brief any issue(s) that the Court requests.” Counsel mentioned that she had advised Gregory that he could himself submit a brief to the court within 30 days. Although counsel did not state that she had found no arguable points, this court has said that such a statement is unnecessary: “Counsel’s inability to find any arguable issues may readily be inferred from [her] failure to raise any.” (Wende, supra, 25 Cal.3d at p. 442.)
In the second case, Edward R. and Kris M., the indigent parents of Vanessa R., each appealed from a superior court order finding Vanessa to be the victim of severe physical abuse and cruelty and declaring her a dependent of the court. At their request, the Court of Appeal appointed counsel to represent them on appeal. Because of the adverse interests at stake, the court appointed a separate attorney for each parent. Thereafter, each attorney submitted a “no issue” brief that in all significant respects was similar to the one filed by counsel for Gregory C.
After consolidating the two cases, the Court of Appeal held that it was under no duty to independently examine the appellate record to determine the existence of any arguable issues. Because none of the attorneys had submitted a brief raising any claims of error, the Court of Appeal dismissed the appeals as abandoned.
*997II
Although the issue here arose in a civil setting, any analysis must, as the majority acknowledges (maj. opn., ante, at pp. 968-969), commence with a discussion of the United States Supreme Court’s 1967 decision in Anders v. California, supra, 386 U.S. 738, which involved an indigent appellant in a criminal case.
In Anders, the high court explained: “[I]f counsel finds his case to be wholly frivolous, after a conscientious examination of it, he should so advise the court and request permission to withdraw. That request must, however, be accompanied by a brief referring to anything in the record that might arguably support the appeal. A copy of counsel’s brief should be furnished the indigent and time allowed him to raise any points that he chooses; the court—not counsel—then proceeds, after a full examination of all the proceedings, to decide whether the case is wholly frivolous. If it so finds it may grant counsel’s request to withdraw and dismiss the appeal insofar as federal requirements are concerned, or proceed to a decision on the merits, if state law so requires. On the other hand, if it finds any of the legal points arguable on their merits (and therefore not frivolous) it must, prior to decision, afford the indigent the assistance of counsel to argue the appeal.” (Anders v. California, supra, 386 U.S. at p. 744 [18 L.Ed.2d at p. 498].)
A dozen years later, in People v. Wende, supra, 25 Cal.3d 436, this court altered the procedure that the high court established in Anders v. California, supra, 386 U.S. 738, in one minor respect: we held that in a criminal case a court-appointed appellate counsel who, after a thorough review of the record, finds no potentially meritorious issues to raise, need not seek permission from the court to withdraw from the case. If the appellate court’s examination of the record reveals specific issues worthy of argument, it may ask counsel to brief and argue those points. (People v. Wende, supra, 25 Cal.3d at p. 442.)
Underlying the holdings of Anders and Wende is the recognition that the federal constitution’s requirement of “substantial equality” and “fair process” can be achieved only when a court-appointed attorney acts as an active advocate for the client. (Anders v. California, supra, 386 U.S. at p. 744 [18 L.Ed.2d at p. 498]; People v. Wende, supra, 25 Cal.3d at p. 439.) Although there is no constitutional right to appeal a criminal conviction, the United States Supreme Court has held that once a state chooses to create a right to appeal such convictions, then all criminal defendants, rich and poor alike, are entitled to the competent assistance of counsel on appeal. (Douglas v. California (1963) 372 U.S. 353, 358 [9 L.Ed.2d 811, 815, 83 S.Ct. 814].)
*998III
In California, the Legislature has granted indigent parents the right to the assistance of a court-appointed attorney when appealing a judgment of the juvenile court adversely affecting their parental rights. Thus, an indigent parent who seeks to appeal a judgment terminating parental rights has a state-created right to be represented by a court-appointed attorney to pursue the appeal. (Fam. Code, § 7895.) As to an indigent parent seeking to appeal a judgment of the juvenile court declaring the child to be a dependent child of the court, there is no express state-cheated right to appointed counsel on appeal. But such a right is “implicit in the whole statutory scheme” governing dependent children. (In re Jacqueline H. (1978) 21 Cal.3d 170, 176 [145 Cal.Rptr. 548, 577 P.2d 683], citing In re Simeth (1974) 40 Cal.App.3d 982, 984-985 [115 Cal.Rptr. 617]; see also Cal. Rules of Court, rule 1435.) Recently, in 1994, the Legislature enacted Welfare and Institutions Code section 317.5, which declares not only that parents in dependency proceedings have the right to the assistance of counsel, but that any counsel appointed to represent the parent must be “competent.”1
What steps did the Legislature want appellate courts to take to ensure that indigent parents appealing a judgment adversely affecting their parental rights would be guaranteed their right to counsel, and that counsel provide “competent” assistance, as required by Welfare and Institutions Code section 317.5? The Legislature did not say. It is likely, however, that the Legislature intended that in such cases the appellate courts employ the same procedure the high court established in Anders v. California, supra, 386 U.S. 738, to “insure that indigent criminal appellants receive effective assistance of counsel.” (U.S. v. Burnett (2d Cir. 1993) 989 F.2d 100, 104.) In support of my view, I offer the following.
As the majority concedes, denial of the right to counsel “may be irremediable” (maj. opn., ante, at p. 990). Thus, if an appellate counsel’s ineffective representation or failure to act as a competent advocate results in the affirmance of a juvenile court’s judgment erroneously depriving a parent of the custody of the child, that judgment results in a loss to both the parent and the child that can never be undone. It is therefore essential that steps be taken before the appeal is decided to ensure that the parent is provided with competent counsel.
*999Also, in 1994, when the Legislature enacted Welfare and Institutions Code section 317.5 (requiring that appointed counsel be “competent”), California courts were already following the procedures that the high court had articulated in 1967 in Anders v. California, supra, 386 U.S. 738 (affording indigent criminal appellants the right to competent court-appointed counsel) and that this court modified slightly in People v. Wende, supra, 25 Cal.3d 436. In addition, although in 1994 this court had yet to consider the applicability of the Anders procedure to appeals by indigent parents from juvenile court decisions, every Court of Appeal to consider the issue up to that time had assumed applicability of the Anders procedures to such appeals. (See, e.g., In re Twighla T. (1992) 4 Cal.App.4th 799, 803 [5 Cal.Rptr.2d 752]; In re Kristin W. (1990) 222 Cal.App.3d 234, 250 [271 Cal.Rptr. 629]; In re Adrian O. (1984) 155 Cal.App.3d 631, 635 [202 Cal.Rptr. 287]; In re Joyleaf W. (1984) 150 Cal.App.3d 865, 869 [198 Cal.Rptr. 114]; In re Brian B. (1983) 141 Cal.App.3d 397, 398 [190 Cal.Rptr. 153]; In re Jesse H. (1981) 126 Cal.App.3d 1048, 1049 [178 Cal.Rptr. 205].)
I am not alone in my view that the United States Supreme Court’s holding in Anders v. California, supra, 386 U.S. 738 applies with equal force to cases involving indigent parents appealing a juvenile court’s decision adversely affecting their parental rights. Almost every other jurisdiction that has addressed this issue has so held. (J.K. v. Lee County (Ala.Civ.App. 1995) 668 So.2d 813, 816; Matter of Keller (1985) 138 Ill.App.3d 746 [93 Ill.Dec. 190, 486 N.E.2d 291, 292]; Morris v. Lucas County Children Serv. Bd. (1989) 49 Ohio App.3d 86 [550 N.E.2d 980, 981]; In re V.E. (1992) 417 Pa.Super. 68 [611 A.2d 1267,1275]; see also State v. Balfour (1991) 311 Or. 434 [814 P.2d 1069] [applying Anders procedures in termination of parental rights case, but holding that under Anders an appellate court need not review the record if appellate counsel finds no issues arguable on the merits but does not withdraw]; In re Welfare of Hall (1983) 99 Wn.2d 842 [664 P.2d 1245] [denying counsel’s motion to withdraw on the ground that Anders is inapplicable, but not discussing whether court must review record if counsel finds no nonffivolous issues].)
For the reasons given above, I conclude that the protective procedure that the high court established in Anders v. California, supra, 386 U.S. 738, is implicitly included in California’s statutory scheme granting indigent parents the right to the competent assistance of court-appointed counsel on appeal from a juvenile court judgment adversely affecting their parental rights.

Conclusion

I would reverse the judgment of the Court of Appeal, and I would remand these matters with directions to that court to follow the procedures set forth *1000in Anders v. California, supra, 386 U.S. 738, and People v. Wende, supra, 25 Cal.3d 436.

This court has not decided whether the state or federal Constitutions entitle indigent parents to representation when appealing decisions adversely affecting their parental rights. (In re Bryce C. (1995) 12 Cal.4th 226, 235 [48 Cal.Rptr.2d 120, 906 P.2d 1275]; In re Jacqueline H., supra, 21 Cal.3d 170, 178.) Because I conclude that the Legislature intended the appellate courts to adopt the Anders/Wende procedures to protect the statutory right to counsel of indigent parents, I need not consider whether those procedures are necessary to implement any constitutional right to counsel on the part of indigent parents.